DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1, 2, 4-6, 8, 10-12, and 15 in the reply filed on 11/10/2021 is acknowledged. Claims 27-35, 37, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Status of Claims
Claims 1-2, 4-6, 8, 10-12, 15, 27-35, 37, and 39 are pending in the application.
Claims 27-35, 37, and 39 are withdrawn from further consideration.
Claims 1-2, 4-6, 8, 10-12, and 15 are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/18/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-2, 4-6, 8, 10-12, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9 recites the limitation “a flow path extending between the first surface and the second surface” which is indefinite. It is unclear which “first surface” and “second surface” are claimed. Are the “first surface” and “second surface” parts of “instillation module” introduced in claim 1, line 3 or part of “connection structure” introduced in claim 1, line 6? Claim has been examined below as best understood.  
Claim(s) 2, 4-6, 8, 10-12, and 15 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 5, line 1 recites the limitation “the second surface is secured to the first surface of the instillation module” which is indefinite. It is unclear which “second surface” is claimed. Is the “second surface” part of “instillation module” introduced in claim 1, line 3 or part of “connection structure” introduced in claim 1, line 6? Claim has been examined below as best understood.  
Claim 10, lines 1-3 recites the limitation “a first bellows plate including the first surface, a second bellows plate including the second surface, and wherein the first bellows plate, the second bellows plate, and the flow path are integrally formed” which is indefinite. It is unclear which “first surface” and “second surface” are claimed. Are the “first surface” and “second surface” parts of “instillation module” introduced in claim 1, line 3 or part of “connection structure” introduced in claim 1, line 6? Thus, claim 10 has been examined below as best understood.  In addition, it is unclear which structure is considered as “bellows plate”. According to ¶0059-0060 and Figs. 4-6 of instant application, Applicant discloses a bellows-shaped connection structure comprising a first connection plate and a second connection plate. Thus, “first bellows plate” and “second bellows plate” have been examined below as “first connection plate” and “second connection plate” of a bellows-shaped connection structure. 
Claim 12, lines 1-3 recites the limitation “the first surface includes a first fluid-impermeable coating, the second surface includes a second fluid-impermeable coating, and the flow path includes a flow path fluid-impermeable coating” which is indefinite. It is unclear which “first surface” and “second surface” are claimed. Are the “first surface” and “second surface” parts of “instillation 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croizat (US PGPUB 20130066286 – of record) in view of Robinson (US PGPUB 20140276489).
Regarding claim 1, Croizat discloses a system for providing instillation fluid to a deep abdominal wound (a connecting device 2 used in instillation therapy for wound healing: ¶0004, 0059, Figs. 4 and 5e), the system comprising: 
an instillation module (a fluid feed tube 40: ¶0076) defining a first surface (see annotated Fig. 4 below) and a second, abdominal contents-facing surface (see annotated Fig. 4 below), the instillation module (40) including a distribution hub (44) configured to receive instillation fluid (fluid having an antimicrobial or analgesic effect: ¶0059) …; and 
a connection structure (a sleeve 56: ¶0078, Figs. 4, and 5e) comprising: 
a first surface (58: see annotated Fig. 5e below); 
a second, abdominal contents-facing surface (60: see annotated Fig. 5e below); and 
a flow path extending between the first surface and the second surface (Figs. 4 and 5e), the flow path including an inlet (see annotated Fig. 5e below) configured to receive an instillation fluid conduit (¶0059) … and an outlet (see annotated Fig. 5e below) in fluid communication with the instillation module (¶0059, Figs. 4, and 5e), the flow path defining an axis (a sleeve longitudinal axis 61: ¶0078 and Fig. 5e) extending 
Croizat does not disclose the system comprising a fluid instillation source. 
However, a person having ordinary skill in the art would understand that the system of Croizat requires a fluid instillation source to provide instillation fluid to the instillation module. Thus, Croizat suggests/motivates a person having ordinary skill in the art to incorporate a fluid instillation source in the instillation system.
In the same field of endeavor, instillation therapy device, Robinson discloses a system for treating a tissue site that may include a manifold, a sealing drape, a porous conduit, and a therapy device (¶0005). Robinson further discloses the system comprising a fluid instillation source (190) for the benefits of containing and supplying an instillation fluid for the system (¶0035 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Croizat by incorporating a fluid instillation source, similar to that disclosed by Robinson, in order to contain and supply an instillation fluid for the system, as suggested in ¶0035 of Robinson.

    PNG
    media_image1.png
    304
    452
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    440
    501
    media_image2.png
    Greyscale

Regarding claims 2 and 4, Croizat in view of Robinson discloses all the limitations as discussed above for claim 1.
Croizat further discloses wherein at least a portion of the flow path is articulated to facilitate compression (¶0078, 0083, and Fig. 5e) and wherein at least the flow path is 
Regarding claim 6, Croizat in view of Robinson discloses all the limitations as discussed above for claim 1.
Croizat further discloses a negative pressure manifold (a wound support 50 made of open-cell polyurethane foam: ¶0011, 0077-0078, Figs. 4 and 5e; thus, the taught wound support reads on the claimed manifold) defining a first surface and a second, abdominal contents-facing surface (see annotated Fig. 5e above), and wherein the flow path extends through the negative pressure manifold such that the flow path is positioned within the negative pressure manifold (¶0078, Figs. 4, and 5e). 
Regarding claim 8, Croizat in view of Robinson discloses all the limitations as discussed above for claim 6.
Croizat further discloses wherein the negative pressure manifold (50) is formed of a compressible material (¶0009, 0011, and 0078) and the connection structure (58) is formed of the compressible material such that the negative pressure manifold and the connection structure collapse by a same amount under negative pressure (Croizat discloses/suggests that the connection structure 58 adapts to the deformation of the manifold 50 and moves along longitudinal axis 61 under negative pressure/vacuum: ¶0078, 0083 and Fig. 5e; thus, Croizat implicitly discloses that 58 is formed of the compressible material such that the negative pressure manifold and the connection structure collapse by a same amount under negative pressure).
Regarding claim 10, Croizat in view of Robinson discloses all the limitations as discussed above for claim 1.

In the embodiment of Fig. 5f, Croizat further discloses/suggests a first bellows plate including the first surface, a second bellows plate including the second surface (a first connection plate of a bellows-shaped connection structure including the first surface of the connection structure and a second connection plate of a bellows-shaped connection structure including the second surface of the connection structure: see annotated Fig. 5f), and wherein the first bellows plate, the second bellows plate, and the flow path are integrally formed (¶0080, 0083 and Fig. 5f) for the benefit of enhancing the connection structure to move along a longitudinal axis (¶0083).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Croizat in view of Robinson by using a bellows-shaped connection structure, similar to that disclosed/suggested by Croizat in the embodiment of Fig. 5f, in order to enhance the connection structure to move along a longitudinal axis, as suggested in ¶0083 of Croizat.

    PNG
    media_image3.png
    366
    476
    media_image3.png
    Greyscale

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croizat in view of Robinson, as applied to claim 1 above, and further in view of Barak (US PAT 5084064).
Regarding claim 12, Croizat in view of Robinson discloses all the limitations as discussed above for claim 1.
Croizat in view of Robinson does not disclose wherein the first surface includes a first fluid-impermeable coating, the second surface includes a second fluid-impermeable coating, and the flow path includes a flow path fluid-impermeable coating.
In an analogous art, medical devices comprising connectors with a fluid-impermeable coating, Barak discloses a connector (1) comprising outer coating covering a first end surface of 1, a second end surface of 1, and an internal surface between the first end surface and the second end surface of 1 defining a fluid flow path (Col. 2, lines 55-62, and Figs. 1-2) for the benefits of providing a substantially impermeable barrier as well as an effective seal (Col. 2, lines 62-68 to Col. 3, lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Croizat in view of Robinson by coating the first and second surfaces of the connection structure, similar to that disclosed/suggested by Barak, in order to prevent fluid leakages out/towards the connection structure, as suggested in Col. 2, lines 62-68 to Col. 3, lines 1-7 of Barak and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 1, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US PGPUB 20150165182) in view of Mercer (WO 2016015001).
Regarding claim 1, Pratt discloses a system for providing instillation fluid to a deep abdominal wound (Abstract and ¶0030), the system comprising: 
an instillation module (a manifold 110: ¶0028 and Fig. 1) defining a first surface and a second, abdominal contents-facing surface (see annotated Fig. 1 below), the 
a connection structure (a fluid interface 120: ¶0028 and Fig. 1) comprising: 
a first surface (a top surface of 120: Fig. 1); 
a second, abdominal contents-facing surface (a bottom surface of 120: Fig. 1); and 
a flow path extending between the first surface and the second surface (a flow path extending between the first surface of the connection structure and the second surface of the connection structure: ¶0046 and Fig. 1), the flow path including an inlet (see annotated Fig. 1 below) configured to receive an instillation fluid conduit engaged with the instillation fluid source (the inlet is configured to receive an instillation fluid conduit 123 engaged with the fluid source 118: ¶0028 and Fig. 1) and an outlet (see annotated Fig. 1 below) in fluid communication with the instillation module (¶0028 and Fig. 1), the flow path defining an axis (see annotated Fig. 1 below) extending between the inlet and the outlet (¶0028 and Fig. 1) and configured to compress in a direction defined by the axis (120 is made of thermoplastic elastomer or silicone polymer: ¶0046; a person having ordinary skill in the art would understand that thermoplastic elastomer or silicone polymer is configured to compress in a direction defined by the axis; thus, Pratt implicitly/intrinsically discloses this claimed limitation).
Pratt does not disclose wherein the instillation module including a distribution hub configured to receive instillation fluid from an instillation fluid source.
In the same field of endeavor, a system for providing instillation fluid to a wound, Mercer discloses an instillation assembly for treating a tissue site comprising a fluid 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Pratt by incorporating a fluid hub, similar to that disclosed by Mercer, in order to enhance distribution of instillation fluid from the instillation fluid source via a fluid supply lumen, as suggested in ¶0029 and 0053 of Mercer.


    PNG
    media_image4.png
    545
    711
    media_image4.png
    Greyscale


claim 5, Pratt in view of Mercer discloses all the limitations as discussed above for claim 1.
Pratt further discloses wherein the second surface is secured to the first surface of the instillation module (the second surface of the connection structure 120 is secured to the first surface of the instillation module 110: Fig. 1) to provide a fluid-tight connection between the flow path and the instillation module (¶0029, 0046, and Fig. 1).
Regarding claim 15, Pratt in view of Mercer discloses all the limitations as discussed above for claim 1.
Pratt further discloses wherein the instillation module and the connection structure are positionable within an incision of the deep abdominal wound (since the connection structure 120 is coupled to the instillation module 110 and the instillation module 110 is placed within or proximate a tissue site: ¶0029-0030; thus, the instillation module and the connection structure are capable of positioning within an incision of the deep abdominal wound).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Mercer, as applied to claim 1 above, and further in view of Vitaris (US PGPUB 20100016815) and Croizat (US PGPUB 20120136326).
Regarding claim 11, Pratt in view of Mercer discloses all the limitations as discussed above for claim 1.
Pratt in view of Mercer does not disclose a connection plate positioned adjacent the first surface of the connection structure, the connection plate including indicia for accurately positioning the instillation fluid conduit.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Pratt in view of Mercer by incorporating a connection plate and connecting the connection plate with the instillation fluid conduit, similar to that disclosed by Croizat, in order to stabilize the wound dressing and reduce undesired mechanical effects on the floor of the wound, as suggested in ¶0059 of Croizat and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
In an analogous art, connectors used in wound dressings, Vitaris discloses a wound dressing having a vacuum port (112) centrally located on the dressing layer 102 (Abstract, ¶0038, and Figs. 1-2). Vitaris further discloses/suggests a technique of providing indicia (marking: ¶0038) on a vacuum port/connector for the benefit of assisting in indicating a central location of the dressing layer (¶0038). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Pratt in view of Mercer and Croizat by incorporating indicia on the connection plate, similar to that disclosed by Vitaris, in order to assist in indicating a central location of the connection plate for positioning the instillation fluid conduit, as suggested in ¶0038 of Vitaris and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryu (US PGPUB 20180042521) discloses a system comprising an instillation module having a first surface, second surface and a distribution hub (Figs. 1-4 and accompanying texts). 
Locke (US PGPUB 20110257572 – of record) discloses a system comprising a connection structure that is able to collapse or compress (Figs. 1-8 and accompanying texts).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781          

       /ANDREW J MENSH/       Primary Examiner, Art Unit 3781